DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Claims
Receipt of Remarks/Amendments filed on 8/25/2021 is acknowledged. Claims 1-7, 9-18 and 20-30 are pending in this application. Claims 12-18 and 20-28 have been withdrawn. Claims 8 and 19 have been cancelled. Claims 1, 5-7, 9, 12, 20 and 21 have been amended. Claims 29 and 30 have been newly added. Accordingly, claims 1-7, 9-11, 29 and 30 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.
Withdrawn Objections
Applicant’s arguments, filed 8/25/2021, with respect to claims 7 and 8 objections have been fully considered and are persuasive. The objections of claims 7 and 8 have been withdrawn. Arguments are persuasive because applicant have cancelled claim 8 and amended claim 7 to recite “further including citric acid” as suggested by the examiner. 
Withdrawn Rejections
Applicant’s arguments, filed 8/25/2021, with respect to claim 9 rejected under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claim 9 rejected under 35 U.S.C. 112(b) has been withdrawn. Arguments are persuasive because claim 9 has been amended to delete the recitation “salt” which rendered the claim indefinite. 

Claim Interpretation
The newly added claim 29 recites “wherein said liquid fraction consists essentially of”. The "consisting essentially of" language recited in the claims still allows for inclusion of other components not recited in the instant claims. The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989). See MPEP 2111. Thus, in the instant case, "consisting essentially of" is interpreted as "comprising of" which does not exclude ingredients not positively recited in the claims.

New Rejections Necessitated by the Amendments filed 08/25/2021
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 recites “acetic acid being present at a level of about 25% or less”. The applicant point to page 3 of instant specification for support. The specification provide support for 10-25% acetic acid. The recitation “25% or less” includes values less than 10% for which the specification do not provide support because there is support only for 10-25% of acetic acid.
Claim 6 recites “fulvic acid being present at a level of at least about 0.2%”. The recitation “at least about 0.2%” includes any percentage above 0.2% (e.g. 50% or 100%). However, the specification on page 3 provide support for only 0.2-1.5% of fulvic acid. Therefore, this limitation is not supported in the disclosure because the recitation “at least about 0.2%” includes percentages such as 50% or 100% which are not supported in the specification. 

With respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. In the decision in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range, however a limitation to "between 35% and 60%" did meet the description requirement. see MPEP 2163.05 III. Similarly, in the instant case, the recitation “at least about 0.2%” in claim 6 or the recitation “at least about 0.1%” in claim 7 have no upper limit which cause the claims to read on embodiments outside the ranges disclosed in the specification.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-11, 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites “a liquid fraction including water, acetic acid, fulvic acid, a surfactant, and sodium chloride dissolved in said liquid fraction”. This recitation makes it unclear whether it is only the sodium chloride which is dissolved in the liquid fraction or whether other components are also dissolved in the liquid fraction. Claim 8 (which has now been cancelled) in the claim set filed 5/17/2021, recited sodium chloride dissolved in liquid fraction and thus for the purpose of examination, it is interpreted that only sodium chloride is dissolved in the liquid fraction. In order to render the claim definite, applicant can amend the claim to recite “a liquid fraction including water, acetic acid, fulvic acid, a surfactant, and sodium chloride wherein the sodium chloride is dissolved in the liquid fraction”. 
Claims 2-7, 9-11, 29 and 30 are included in the rejection as they depend on a rejected base claim and do not clarify the issues discussed above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-10 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wallis (WO 2007/143791 A1; Dec. 21, 2007) in view of Lojeck (US 5,705,455; Jan. 6, 1998) as evidenced by McGarvey (JAMA. 1974, 227(11):1258).
Wallis throughout the reference teaches herbicide compositions to control unwanted plant species such as weed (Abstract; Pg. 2, line 1-8). 
In example 1 of the reference, Wallis discloses a liquid formulation wherein the total volume of the formulation is 1000 liters. The formulation in example 1 comprises soft water at a concentration of 860 liters (i.e. 86%) which reads on the instantly claimed concentration of water. The formulation of example 1 also comprises 20 liters of fulvic acid (11.5% solids). The 11.5% of fulvic acid solids in 20 liters equate to 2.3 liters and 2.3 liters per 1000 liters equate to 0.23% which reads on the instantly claimed concentration of fulvic acid. Example 1 also disclose the formulation comprises surfactant blend. The reference teaches that the surfactant blend used in example 1 includes di glycol monobutyl ether and ethyl alcohol, which are non-ionic surfactants (see: Page 10, line 14-25). Further, the formulation of example 1 also teaches adding citric acid to adjust the pH to 6.5. With regards to sodium chloride included in the instant composition, Wallis teaches the formulation comprises soft water in example 1 and as evidenced by McGarvey, soft water comprises about 500 mg (0.5 grams) of sodium chloride per 1 liter of water (see: Abstract of McGarvey). Since Wallis teaches there being 860 liters of soft water, this 

The teachings of Wallis have been set forth above.
While Wallis teaches adding citric acid in the composition, it does not expressly teach the amount of citric acid to add. It also does not teach the composition comprises acetic acid and the amount thereof. However, these deficiencies are cured by Lojeck.
Lojeck throughout the reference teaches synergistic herbicidal composition comprising vinegar and lemon juice. It teaches a herbicidal composition formulated for selective or total kill of vegetation of as a growth regulator and comprises a synergistic combination of acetic acid (vinegar) and citric acid (lemon juice). (See: Title; Abstract). Lojeck teaches that it has found that synergistic compositions of acetic acid and citric acid can be employed as contact herbicidal composition to selectively control a number of weeds (see: Col. 1, lines 30-67). It further discloses that the acetic acid is provided by vinegar and citric acid is provided by lemon juice or juice of another citrus fruit (Col. 2, lines 31-37). Further, the reference teaches that the composition contains up to about 10% of acetic acid and about 0.25% to about 5% of citric acid (Col. 3, lines 1-11). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Wallis to incorporate the teachings of Lojeck and further include acetic acid along with citric acid in the amounts taught by Lojeck. One would have been motivated to do so because Lojeck teaches that acetic acid and citric acid have a synergistic effect and can be employed as contact herbicidal composition to selectively control a number of weeds. As discussed supra, Wallis also teaches herbicide compositions to control unwanted plant species such as weed and it also disclose using citric acid in its formulation. Hence, one skilled in the art would have been strongly motivated to 
	From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1-7, 9-10, 11 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wallis (WO 2007/143791 A1; Dec. 21, 2007) in view of Lojeck (US 5,705,455; Jan. 6, 1998) as evidenced by McGarvey (JAMA. 1974, 227(11):1258) as applied to claims 1-7, 9-10 and 29-30 above, and further in view of WLYN (WLYN, GET FERTILIZER, Citric Acid Waste Fertilizer Production Line, Feb. 26, 2016).
The teachings of the above references have been set forth above. 
The above references do not teach wherein said herbicide has a pH of from about 1-5. However, this deficiency is cured by the WLYN reference. The WLYN reference teaches that the optimal pH for plant growth is between 5.5 and 7.5. It also teaches citric acid having a pH of 4. (See: Pg. 2 of the attached NPL document). The pH of 5.5 reads on the pH of about 1-5 recited in the instant claims.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the above references to incorporate the teachings of the WLYN reference and manipulate the amount of citric acid to bring the pH to 5.5. One would have been motivated to do so because the WLYN reference teaches that the optimal pH for plant growth is between 5.5 and 7.5. It would have been obvious to one skilled in the art to manipulate the amount of citric acid to bring the pH to 5.5 since the Wallis reference discloses that the pH is adjusted with citric acid and the WLYN provides the motivation that pH of 5.5 to 7.5 is the optimal pH for plant growth. 
.

Response to Arguments
Applicant's arguments filed 8/25/2021 with respect to the 103 rejection have been fully considered but they are not persuasive. 
Applicant argued Wallis teaches that its final herbicidal formulation has a pH of around 7 for the effective operating conditions for the polysiloxane component in its formulation and thus adding an acetic acid based on Lojeck to the formulation of Wallis would cause the pH of the formulation in Wallis to become acidic, which would no longer have a pH that was optimized for the polysiloxane component as required by Wallis. It was argued that the proposed modification based on Lojeck and Wlyn of the pH in the formulation of Wallis would render it unsuitable for its intended purpose and the change its principle of operation. 
In response, firstly it is argued that the inclusion of polysiloxane component in the formulation of Wallis is a preferred embodiment but not required to be included in the formulation of Wallis (see: page 9, line 14). Thus, incorporating the teachings of Lojeck and Wlyn which would change the pH of the formulation of Wallis do not teach away from the intended purpose or change the principle of operation of Wallis’s formulation because polysiloxane is not a required component in the formulation of Wallis and the pH of around 7 is mentioned only for the effective operating conditions for the polysiloxane. Addtionally, while Wallis discloses a pH of around 7 for the effective operating conditions for the polysiloxane component, it does not explicitly teach away from the formulation having a pH of 5 or 6, especially because a pH of “around” 7 can also include a pH of 5 or 6. Further, Wallis discloses that the 
Applicant also argued that the new claim 29 specifies that the claimed herbicide “consists essentially of” the component recited in claim 29 and in contrast, the prior art fails to teach herbicide that “consists essentially” of only the recited components. 
In response, as discussed supra, the "consisting essentially of" language recited in the claims still allows for inclusion of other components not recited in the instant claims. The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989). .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616